DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 11-12 are rejected under 35 USC § 103 as being unpatentable over Ozaki (Ozaki; Tsuyoshi, US 20080180365 A1) in view of Park (Park; Se Hyuk et al., US 20200372853 A1). 
Regarding claim 1 (currently amended), Ozaki discloses an organic light emitting display device (Ozaki; see [0004], [0006]) comprising: 
a display panel configured to display an image (Ozaki, disclosing a display device 200 having a display panel 210 formed of a row and column matrix of organic light emitting element pixels PX; see Fig. 20, [0194]) and comprising 
a plurality of pixels (Ozaki, disclosing a plurality of display pixels PX; see Fig. 20, [0194]); 

a data driver configured to supply a data voltage to each of the plurality of pixels (Ozaki, disclosing a data driver 240 supplying a data voltage to the plurality of display pixels PX; see Fig. 20, [0194]); 
a multiplexer being switched in response to an external control signal to output any one of the data voltage and a voltage supplied from a separate power supply line (Ozaki, disclosing a multiplexer, or changeover switch SW1 controlled by an external changeover control signal AZ1 to output either a data voltage, termed a display data signal Vdata, or a constant voltage supply Vini from 150; Fig. 14, [0153], [0160]); 
and a timing controller (Ozaki, disclosing a timing controller 250, alternately termed a system controller, a driving control section, and a selection, power supply, and data control signals, the data control signal being alternately termed a timing control signal; see Fig. 20, [0194]; one of ordinary skill in the art would have inferred a timing controller from the above disclosure) configured 
to control the multiplexer to transfer the data voltage to a data line of each of the plurality of pixels 

Ozaki differs from the instant invention only in that Ozaki does not appear to explicitly disclose: that the timing controller controls the multiplexer, as is implied by the clause “configured to control the multiplexer to transfer the data voltage to a data line of each of the plurality of pixels”. 
However, Ozaki does disclose the changeover control signal AZ1 is supplied by the system controller in an earlier described embodiment (Ozaki; see [0084]) which, when coupled with the establishment above that Ozaki’s system controller is a timing controller (again, see Ozaki, Fig. 20, [0194]). 
One of ordinary skill in the art would have inferred a timing controller providing signals controlling the multiplexer switch from Ozaki’s disclosure. 
Ozaki differs from the instant invention in that Ozaki does not disclose: “in a refresh period in a low-speed driving mode” and “for at least one anode reset period in a hold period in the low-speed driving mode”. 
However, in an analogous field of endeavor, Park discloses display device (Park; see [0002]) containing 
a timing controller operating the display in a low-speed driving mode (Park, disclosing a timing controller 140 operating a display unit, or display panel 110 at a 60 Hz driving frequency, or in a normal driving mode, or at a lower-speed driving frequency, or in a low-speed driving mode, such as at a 30 Hz driving frequency; see Fig. 1, [0056], [0058], [0062]), 

and a reset period (Park, discloses a preceding pixel’s scan period, or an instant pixel’s reset period, when scan line SLi-1 is active, and during which an initialization power source voltage Vint is applied to an anode of an instant pixel’s light emitting element LD; see Fig. 2, [0075]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Ozaki’s OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers, with Park’s display device containing a timing controller operating the display in a low-speed driving mode, the timing controller providing a refresh period and a reset period, especially when considering the motivation to modify Ozaki with Park arising from the stated desire to eliminate flicker phenomenon when a display device displays frame images at a low refresh rate, or drives a display device at a low frequency, or a time for displaying one frame image is relatively long (Park; see [0005], [0006]). 
Regarding claim 2 (currently amended), Ozaki and Park disclose the organic light emitting display device according to claim 1, wherein the multiplexer comprises: 
a first switching element being switched to supply the data voltage to the data line of each of the plurality of pixels for the refresh period (Ozaki, disclosing a first switching element, or a changeover switch SW1 controlled by an external changeover control signal AZ1 to output either a data voltage, termed a display data signal Vdata, or a constant voltage supply Vini from 150; Fig. 14, [0153], [0160]); 

The motivation to combine presented prior applies equally here.
Regarding claim 3 (currently amended), Ozaki and Park disclose the organic light emitting display device according to claim 1, wherein 
the multiplexer is disposed in the data driver (one of ordinary skill in the art before the effective filing date would have inferred the ability to redraw dividing lines in a manner which moves a sub-circuit between blocks but does not change functionality). 
The motivation to combine presented prior applies equally here.
Regarding claim 4 (currently amended), Ozaki and Park disclose the organic light emitting display device according to claim 1, wherein 
the multiplexer is disposed between the data driver and the display panel (one of ordinary skill in the art before the effective filing date would have inferred the ability to redraw dividing lines in a manner which moves a sub-circuit between blocks but does not change functionality). 
The motivation to combine presented prior applies equally here.
Regarding claim 5 (currently amended), Ozaki and Park disclose the organic light emitting display device according to claim 1, wherein 
a level of the voltage transferred to the data line of each of the plurality of pixels for the at least one anode reset period is greater than a level of the data voltage (Ozaki, 
The motivation to combine presented prior applies equally here. 
Regarding claim 6 (currently amended), Ozaki and Park disclose the organic light emitting display device according to claim 5, wherein 
a level of the voltage transferred to the data line of each of the pixels for the at least one anode reset period is greater than a data range providable by the data driver (Ozaki, shows a value of Vini being greater than a data range of Vth-Vdata to Vdec; see Fig. 13). 
The motivation to combine presented prior applies equally here. 
Regarding claim 8 (currently amended), Ozaki discloses a driving method of an organic light emitting display device (Ozaki; see [0004], [0006]), the organic light emitting display device comprising 
a display panel configured to display an image (Ozaki, disclosing a display device 200 having a display panel 210 formed of a row and column matrix of organic light emitting element pixels PX; see Fig. 20, [0194]) 
and comprising a plurality of pixels (Ozaki, disclosing a plurality of display pixels PX; see Fig. 20, [0194]), 
the method comprising: 
determining whether to drive the display panel in a general driving mode 

and supplying a voltage from a separate power supply line to the data line of each of the plurality of pixels 
Ozaki differs from the instant invention in that Ozaki does not disclose: “a low-speed driving mode”, “in a refresh period in a low-speed driving mode” and “for at least one anode reset period in a hold period in the low-speed driving mode”.
However, in an analogous field of endeavor, Park discloses display device (Park; see [0002]) containing 
a timing controller operating the display in a low-speed driving mode (Park, disclosing a timing controller 140 operating a display unit, or display panel 110 at a 60 Hz driving frequency, or in a normal driving mode, or at a lower-speed driving frequency, or in a low-speed driving mode, such as at a 30 Hz driving frequency; see Fig. 1, [0056], [0058], [0062]), 
the timing controller providing a refresh period (Park, disclosing that a low frequency driving mode is a low refresh rate mode of operation; see [0005]) 
and a reset period (Park, discloses a preceding pixel’s scan period, or an instant pixel’s reset period, when scan line SLi-1 is active, and during which an initialization 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Ozaki’s OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers, with Park’s display device containing a timing controller operating the display in a low-speed driving mode, the timing controller providing a refresh period and a reset period, especially when considering the motivation to modify Ozaki with Park arising from the stated desire to eliminate flicker phenomenon when a display device displays frame images at a low refresh rate, or drives a display device at a low frequency, or a time for displaying one frame image is relatively long (Park; see [0005], [0006]).
Regarding claim 11 (currently amended), Ozaki and Park disclose the driving method according to claim 8, wherein 
a level of the voltage supplied to the data line of each of the plurality of pixels for the at least one anode reset period is greater than a level of the data voltage (Ozaki, shows a value of Vini being greater than Vdec, and discloses that Vdec is a voltage of a data line DL at the time of supplying a data signal; see Fig. 13, [0074]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 12 (currently amended), Ozaki and Park disclose the driving method according to claim 8, wherein 
a level of the voltage transferred to the data line of each of the plurality of pixels for the at least one anode reset period is greater than a data range providable by a data 
The motivation to combine presented prior applies equally here. 
 
Allowable Subject Matter
Claims 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Tsutsui, Yusuke, US 20020036626 A1, describing an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers; 
Bu, Lin-Kai et al., US 20030234758 A1, describing an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers;
Lee, Dai Yun et al., US 20050140596 A1, describing an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers;

Shirai; Hiroaki, US 20090109158 A1, describing an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers;
Chung; Ho-Ryun, US 20110025678 A1, describing an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers;
Gotoh; Toshimitsu et al., US 20120105404 A1, describing an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers;
Kim; Minki et al., US 20130002641 A1, describing an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers;
Han; Byung-Hun et al., US 20130057530 A1, describing an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage 
Okuno; Takeshi et al., US 20140160185 A1, describing an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers;
Tani; Ryosuke et al., US 20150187268 A1, describing an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers;
Cho; Min-Su, US 20150188431 A1, describing an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers;
Jang; Hoon et al., US 20190121476 A1, describing an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers;
Yang; JongWon et al., US 20200074931 A1, describing an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers;

Jang; Hoon et al., US 20210020137 A1, describing an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers in a low-speed driving mode. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on weekdays from about 6:00 AM to 2:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Michael J Eurice/Primary Examiner, Art Unit 2693